Case 1:15-cv-06519-ILG-RLM Document 119 Filed 04/02/20 Page 1 of 4 PageID #: 3719



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------x
  ZSA ZSA JEWELS, INC.,
                                                               MEMORANDUM AND ORDER
                            Plaintiff,
          -against-
                                                               15-CV-6519 (ILG)
  BMW OF NORTH AMERICA, LLC,


                             Defendant.
  ---------------------------------------------------------x

  GLASSER, Senior United States District Judge:

          This negligence action arose when an automobile designed and manufactured by Defendant

  caught fire and allegedly damaged Plaintiff’s merchandise.1 Plaintiff’s first amended complaint

  claimed lost profits in the amount of $5,677,114. (ECF No. 32 at 37–38).2 This figure derives from

  the alleged retail value of the merchandise. (ECF No. 104-5 at 2).

          On December 9, 2019, Defendant moved to sanction Plaintiff’s counsel for violation of

  Fed. R. Civ. P. 11(b)(2), which prohibits frivolous pleadings.3 (ECF No. 103). Defendant argues

  that, as a matter of law, Plaintiff could not possibly recover lost profits or the retail value of the

  merchandise; at most it is entitled to the replacement cost or other lesser amounts. (ECF No. 105,

  “Def’s Mem.” at 1–2). As an alternative to sanctions, Defendant requests that Plaintiff


  1
    Plaintiff’s original complaint also brought state law claims for products liability and a federal
  claim for violation of the Magnuson-Moss Warranty Act. (ECF No. 1 ¶¶ 40–51, 59–70, 78–89).
  Plaintiff amended its complaint to remove the breach of warranty claim (See ECF No. 32), and
  this Court entered summary judgment on October 11, 2019 on all product liability claims. (ECF
  No. 97).
  2
   The first amended complaint has since been superseded by Plaintiff’s second amended complaint.
  (ECF No. 115).
  3
   Defendant’s motion constitutes a renewal of a prior Rule 11 motion, which this Court dismissed
  without prejudice on account of procedural defects. (ECF No. 97).

                                                           1
Case 1:15-cv-06519-ILG-RLM Document 119 Filed 04/02/20 Page 2 of 4 PageID #: 3720



  “immediately” amend its damages claim to reflect only the replacement cost of the merchandise.

  (Id.).

           For the reasons stated below, Defendant’s motion is GRANTED. Sanctions are imposed in

  the amount of $5,000, to offset Defendant’s costs in making its Rule 11 motion.

                                             DISCUSSION

           “By presenting to the court a pleading, written motion, or other paper,” an attorney

  “certifies that to the best of [his or her] knowledge, information, and belief, formed after an inquiry

  reasonable under the circumstances” that “the claims, defenses, and other legal contentions are

  warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing

  existing law or for establishing new law.” Fed. R. Civ. P. 11(b)(2). A paper violates Rule 11 “where

  it is patently clear that a claim has absolutely no chance of success under the existing precedents.”

  Eastway Constr. Corp. v. City of New York, 762 F.2d 243, 254 (2d Cir. 1985), superseded on other

  grounds by rule.

           The claim for full retail value had absolutely no chance of success under governing

  precedents.4 Where property is partially destroyed, the plaintiff may recover the lesser of: (1) the

  difference between the market value of the property before and after the harm was inflicted;5 or




  4
   In its October 10, 2019 Memorandum and Order, this Court held that New York law, rather than
  New Jersey or Connecticut law, controls this case. (ECF No. 97 at 12, n.7).
  5
    “Market value” refers to the price at which the plaintiff could replace the property by buying it
  in the open market. Ever Win, 111 A.D.3d at 886. It does not refer to the price at which a merchant
  could sell the property in the consumer market. This clarification may be necessary to avoid
  confusion, because the Plaintiff is not an ordinary consumer but rather a merchant who buys at a
  wholesale price and sells at a retail price.

                                                    2
Case 1:15-cv-06519-ILG-RLM Document 119 Filed 04/02/20 Page 3 of 4 PageID #: 3721



  (2) the replacement cost.6 Hartshorn v. Chaddock, 135 N.Y. 116, 31 N.E. 997, 998 (1892); see

  also In re Sept. 11th Litig., 590 F. Supp. 2d 535, 541 (S.D.N.Y. 2008). Where the plaintiff’s

  property is totally destroyed, the measure of damages is its reasonable market value. Gass v. Agate

  Ice Cream, Inc., 264 N.Y. 141, 144, 190 N.E. 323 (1934); Reed v. Cornell Univ., 138 A.D.3d 816,

  818 (N.Y. App. Div. 2016).7

         Crucially, “[t]he market value of a merchant’s goods is the price at which they could be

  replaced in the market, not the retail price at which they could be sold.” Ever Win, Inc. v. 1–10

  Indus. Assoc., 111 A.D.3d 884, 886, 976 N.Y.S.2d 123 (N.Y. App. Div. 2013) (quoting Wehle v.

  Haviland, 69 N.Y. 448, 450 (1877)). Recovery of the retail value, including the merchant’s lost

  profits, is only permissible in limited cases which do not apply here—for instance, if the

  merchandise was already under contract for a specified price and awaiting delivery, or if the goods

  were stolen by the defendants. Reed, 138 A.D.3d at 818; Wehle v. Butler, 61 N.Y. 245, 245 (1874).

         In opposing Rule 11 sanctions, Plaintiff’s counsel concedes that “after reviewing the

  available evidence” its client could not plausibly be entitled to damages based on retail value or

  lost profits. (ECF No. 109, “Pl’s Opp’n” at 5, 9–10). However, Plaintiff’s counsel nonetheless

  urges this Court to deny the motion on mootness grounds, citing a December 6, 2019 email he sent

  to Defendant’s counsel:

         “In performing our review and analysis . . . we believe that the plaintiff can
         establish its damages based on the diminution in value of the business . . . and will
         seek permission from the court to amend our claim accordingly, and to produce
         expert analysis establishing a lost valuation claim of $1.5 Million. In the event the

  6
    Often, but not always, diminution in market value and replacement cost are same because they
  are “two sides of the same coin.” Fisher v. Qualico Contracting Corp., 98 N.Y.2d 534, 537 (2002)
  (finding that “replacement cost and diminution in market value measured the same loss”).
  7
   There is some dispute as to whether Plaintiff’s jewelry was totally destroyed or only partially
  destroyed. (Def’s Mem. 4; Pl’s Opp’n 4). But either way, these cases make clear that Plaintiff
  could not possibly recover the full retail value under New York law.
                                                  3
Case 1:15-cv-06519-ILG-RLM Document 119 Filed 04/02/20 Page 4 of 4 PageID #: 3722



         Court denies our motion to so amend and produce expert analysis, we agree to
         amend our complaint by withdrawing the claim for lost profits, and proceed with a
         claim based upon replacement cost . . . .”

  (Id. at 5). The Court is perplexed by Plaintiff’s counsel’s interpretation of his own email. He insists

  this email proves that Plaintiff accepted Defendant’s request to calculate damages based on

  replacement cost. (Id.). But his purported acceptance is no acceptance at all. It is a counteroffer,

  conditioned in part upon this Court’s uncertain permission to reopen discovery based on a new

  theory of damages.8

         Accordingly, Defendant’s Rule 11 motion is granted.9 Sanctions are imposed in the amount

  of $5,000, payable to the Clerk of the Court, to be paid within 30 days of this order.

         SO ORDERED.

  Dated: Brooklyn, New York
         April 2, 2020                           /s/
                                                 I. Leo Glasser                 U.S.D.J.




  8
   Plaintiff eventually amended its complaint to eliminate the claim for lost profits. (ECF No. 115).
  However, this only partially complies with Defendant’s requested relief. Plaintiff continues to seek
  damages for “lost value of its business.” (See ECF No. 116) (moving to reopen discovery to allow
  expert testimony on such damages). This does not comply with Defendant’s demand that damages
  be “based upon the replacement cost for the subject merchandise.” (Def’s Mem. 1).
  9
    Defendant argues that it should also receive costs for jewelry appraisal expert fees, forensic
  accounting expert’s fees, and deposing Plaintiff’s tax preparer and damages expert. (Def’s Mem.
  2). Such award would be inappropriate. There is no indication that Defendant sought any
  explanation of the basis upon which the Plaintiff sought his extensive damages. Early inquiry
  would have obviated the expense incurred in ferreting out that information. Assuming Plaintiff
  responded to that inquiry truthfully—that such damages figure was based on the retail value of the
  merchandise—that would have been sufficient for Defendant make its motion.
                                                    4
